                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

BRANDON HANKINSON,                            )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )    CIVIL ACTION NO. 5:20-cv-111 (MTT)
                                              )
GWENDOLYN JAMES, et al.,                      )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                           ORDER

       On March 19, 2020, the Defendants filed a notice of removal from the State

Court of Bibb County, alleging diversity jurisdiction. Doc. 1 ¶ 15. Local Rule 87.1

requires every corporate party to file “a separate statement identifying all of its parent

and subsidiary corporations and listing any publicly held company that owns 10% or

more of the party’s stock.” Local Rule 87.2 requires that for suits based on diversity

jurisdiction, “any corporate party must also file a statement that identifies its state of

incorporation and the state in which the corporation has its principal place of business”

and that “[i]f any party is an unincorporated association, limited liability company, or

partnership, the statement must identify the citizenship of all members, and if any

member is itself an unincorporated association, the identity and citizenship of such

association’s constituents.” (emphasis added).

       Defendant BP Express, LLC filed its second corporate disclosure statement on

March 20, 2020. Doc. 5. In that statement, it listed two parent corporations: BPE

Holdings, LLC and BPE Midco, LLC. Id. But it failed to identify those entities’ members
or their citizenship. L.R. 87.2; see Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (for purposes of diversity jurisdiction, “a

limited liability company is a citizen of any state of which a member of the company is a

citizen.”). 1

        Defendants Cherokee Insurance Company; Estes Express Lines, Inc.; and

“National Union Fire Insurance Company of Pittsburg, PA” failed to identify their states

of incorporation and the states in which they have their principal places of business.

L.R. 87.2; see Docs. 6; 8; 9.

        However, the missing information—except in regard to BP Express, LLC—is

available elsewhere on the docket. Docs. 3; 8. There is, therefore, no need for

Defendants Cherokee Insurance Company; Estes Express Lines, Inc.; or National

Union Fire Insurance Company to supplement their corporate disclosure statements.

        However, Defendant BP Express, LLC is ORDERED to file a corporate

disclosure statement that complies with Local Rule 87. That statement shall be filed no

later than April 17, 2020.

        SO ORDERED, this 2nd day of April, 2020.

                                                      S/ Marc T. Treadwell
                                                      MARC T. TREADWELL, JUDGE
                                                      UNITED STATES DISTRICT COURT




1 For that reason, BP Express’s statement that “Defendant BP Express, LLC is a company organized and
existing under the laws of the State of Tennessee and has its principal office in Tennessee” is not
relevant to jurisdiction. Doc. 3 at 1.


                                                    -2-
